DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
2.	Claims 23-32 are all the claims.
3.	Claims 1-8, 10 and 21-22 are canceled and new Claims 23-32 are added in the Response of 3/28/202. 
4.	Claims 23-32 are all the claims under examination.
5.	The Office Action contains new grounds for objection and rejection.

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
6          The rejection of Claims 1-8, 10 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot for the canceled claims.


Claim Rejections - 35 USC § 112, first paragraph
Enablement
7.	The rejection of Claims 1-8, 10 and 21-22 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, is moot for the canceled claims.  

New Grounds for Objection
Claim Objections
8.	Claim 23, 27-28 and 31 are objected to because of the following informalities:
a) Claim 23.S1 at line 7 fails to include the term “wherein” and should recite “wherein the portion A antibody comprises…”. IN addition, the paragraph should be indented as for the “wherein” clause for the portion B antibody in the same step.
b) Claim 23.S1 at line 12 recites “and, a VH+CH1 chain” which is incorrect because the last element of the encoded portion B antibody is not a VH+VL chain. Instead the phrase should recite “
c) Claim 23.S1 at line 18 recites “are able to link together.” The phrase implies that some undefined structure or condition is what predicates whether linking occurs or does not. Ability suggests that the linking may sometimes occur but not always, and what determines the degree or amount of linking is not definite by the use of the phrase.
d) Claim 23.S4 is confusing for the phrase “wherein the Fc chain of the second heavy chain in portion A antibody is fused to the VH+CH1 chain of the second heavy chain in portion B antibody via the hinge of the second heavy chain, and the trans-splicing in vitro is mediated by the split intein comprising the Ic and the In in the presence of a sulfhydryl compound, wherein the trans-splicing, in vitro, occurs at a temperature of 4-37°C, is continued for 5-20 min, and the concentration of the sulfhydryl compound is 0.05-2 mM and the split intein is Npu DNA E or Ssp DnaE.” The portion of the phrase “wherein the Fc chain of the second heavy chain in portion A antibody is fused to the VH+CH1 chain of the second heavy chain in portion B antibody via the hinge of the second heavy chain,” is seemingly the conclusion of the reaction performed in steps S1-S4. Amending the phrase, e.g., to recite the following could clarify the claim:
“wherein , in vitro, is mediated by the split intein comprising the Ic and the In in the presence of a sulfhydryl compound, wherein the trans-splicing, in vitro, occurs at a temperature of 4-37°C, is continued for 5-20 min, and the concentration of the sulfhydryl compound is 0.05-2 mM and the split intein is Npu DNA E or Ssp DnaE, and
wherein the Fc chain of the second heavy chain in portion A antibody is fused to the VH+CH1 chain of the second heavy chain in portion B antibody by the Ic/In linkage of the part A of the hinge and the part B of the hinge of the second heavy chain.” 
e) Claim 23.S4 contains a typographical error for the term “in vitro” and should be punctuated recite “, in vitro,”.
f) Claim 27 contains a typographical error for the phrase “with a hole is formed at a CH3 domain…” and should recite “with a hole 
g) Claim 28 contains a typographical error for the phrase “; and in the CH3 domain of the second heavy chain…” and should recite “and wherein in the CH3 domain of the second heavy chain…”
h) Claim 31 contains a typographical error for the term “in vitro” and should be italicized and punctuated to recite “, in vitro,”.
 Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 23-32 are indefinite for the phrase “a part A of the hinge” and “a part B of the hinge” because the phrases connote a laboratory definition for some stretch of amino acids residues corresponding to two parts of the same hinge that are otherwise interposed by the Ic/In insertion for the invention: 
    PNG
    media_image1.png
    79
    168
    media_image1.png
    Greyscale
  (see Figure 2). The ordinary artisan cannot even reasonably comprehend the meaning of what distinguishes part A from part B. The specification provides a general description of the role of the hinge being critical in the introduction of the split intein at [0092 and 0093]. There is no structural definition or meaning given to “part A” nor “part B” in order for the ordinary to reasonably ascertain what those parts comprise of an ordinary IgG hinge region:

    PNG
    media_image2.png
    149
    392
    media_image2.png
    Greyscale

	b) Claims 23.S1 -32 are indefinite for the phrase “wherein the part A of the hinge of the second heavy chain and the part B of the hinge of the second heavy chain are able to link together to form the hinge of the second heavy chain…” The first method step, 23.S1. does not nearly effectuate the formation of the hinge for the second heavy chain absent the subsequent steps in the generic method, most notably, method step S4 for the trans-splicing of the intein.

Conclusion
10.	No claims are allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643